Citation Nr: 0925516	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  04-15 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
December 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, denied 
entitlement to service connection for the above condition.  

The appellant was previously scheduled for hearings before a 
Veterans Law Judge at the RO.  In October 2007 and January 
2008 statements, the Veteran withdrew his requests for a 
hearing.  


FINDING OF FACT

Hepatitis C is not etiologically related to any incident of 
active duty service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.301, 
3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in September 2002, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for entitlement to 
service connection for hepatitis C.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a July 2006 letter.  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  The July 2006 letter, 
nonetheless, contained notice on the need to submit relevant 
evidence in his possession.

There was a timing deficiency in that the July 2006 letter 
was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
Inasmuch as the claim is being denied, no effective date or 
rating is being set.  The delayed notice on these elements, 
therefore, does not deprive the veteran of a meaningful 
opportunity to participate in the adjudication of the claim.  
See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 
(1984).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination and medical 
opinion in August 2007 and April 2008 in response to his 
claim.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service treatment records are negative for evidence of a 
diagnosis or treatment for hepatitis C.  Records of private 
treatment establish that the Veteran underwent a right 
thoracotomy in January 1969 following diagnoses of Hong Kong 
flu and pleural effusions.  The operative record from the 
surgery does not indicate that the he underwent a blood 
transfusion.  The report of examination for separation from 
service dated in October 1971, is negative for any 
abnormalities and laboratory results were negative.

The post-service medical evidence of record establishes that 
hepatitis C was initially diagnosed by his private physician 
in February 1999, following an attempt to donate blood.  The 
Veteran reported that he had been a nurse for years, had 
never had a needle stick or used IV drugs, but had undergone 
a blood transfusion in 1969 when he underwent surgery for a 
chest fragment wound.  Slightly elevated liver function tests 
had been noted in March 1997, but these were thought to be a 
side-effect of pain medication.  

The Veteran was noted to have a history of elevated liver 
function tests in May 2003 at the Clarksburg VA Medical 
Center (VAMC).  A June 2003 liver ultrasound indicated 
possible fatty infiltration but was otherwise normal.  
Chronic hepatitis C was diagnosed in October 2005. 

Upon VA examination in August 2007 the Veteran reported that 
he received a blood transfusion when one and a half lobes of 
his lung were removed during active duty service.  The 
examiner noted that the Veteran underwent a thoracotomy in 
January 1969, but there was no indication a lobectomy or 
blood transfusion were performed.  The surgical report did 
not note excessive blood loss or the need for a transfusion.  

The examiner also noted that the Veteran had received tattoos 
both before and after active duty service.  After laboratory 
results were obtained, the examiner was unable to render a 
diagnosis of hepatitis C as RIBA testing was indeterminate.  
The consulting physician felt it was unlikely the Veteran had 
hepatitis C, but recommended further testing in the future.  

October 2007 laboratory tests at the VAMC were positive for 
RIBA and indicative of hepatitis C.  

The Veteran's claims folder was reviewed by another VA 
examiner in April 2008.  After reviewing the Veteran's 
laboratory results dating back to 2002, the examiner 
determined that the Veteran did have hepatitis C.  The 
examiner also concluded that it was less likely as not that 
the current hepatitis C was a result of military service.  
Blood transfusions were noted to be very unlikely during a 
thoracotomy except in the case of trauma, and the Veteran's 
thoracotomy was performed in response to his complaints of 
fever, cough, and dyspnea.  As there was no evidence of other 
risk factors for hepatitis C during active duty service, the 
examiner found that the Veteran's hepatitis C was not related 
to military duty.  

Analysis

The record clearly shows a current diagnosis of hepatitis C.  
Hence, one of the three elements necessary for service 
connection-a current disability-is demonstrated

While the Veteran underwent a right thoracotomy during active 
duty service, the evidence is against a finding that he 
underwent a blood transfusion or had any other in service 
risk factor for the development of hepatitis C.  .

The Veteran has reported an in-service transfusion and as a 
nurse has some medical expertise.  Goss v. Brown, 9 Vet. App. 
109 (1996).  He has not, however, provided any information to 
VA regarding the extent of his medical training or background 
and there is no other evidence that he possesses medical 
expertise in the area of liver disease.  Black v. Brown, 10 
Vet. App. 279, 284 (1997).

In addition, the Veteran's post-service reports regarding his 
January 1969 thoracotomy are not credible.  He has stated 
that he underwent lobectomies during the thoracotomy, but the 
medical evidence does not show that such a procedure was 
performed.  

The Veteran has reported that portions of his lung were 
removed.  Service treatment records contradict the Veteran's 
recollections, establishing that he underwent an exploratory 
right thoracotomy after complaints of flu symptoms and 
pleural effusions.  There is no indication that the Veteran 
incurred shrapnel wounds to the chest or that he underwent a 
right lobectomy or blood transfusion.  

As noted above, the January 1969 operative report from the 
Veteran's thoracotomy does not indicate that a blood 
transfusion was performed and the April 2008 VA examiner 
noted that blood transfusions during thoracotomies were very 
rare and usually performed in circumstances not present in 
the Veteran's case.  As the examiner also noted there was no 
indication in the record that a transfusion would have been 
necessary.  

The Veteran has not reported, nor does the record show any 
other risk factor for hepatitis C in service.  Accordingly, 
the Board must conclude that an in-service injury has not 
been demonstrated.

Even assuming arguendo that an in-service disease or injury 
was shown, there is no competent and credible evidence that 
the current hepatitis C is related to service. The Veteran 
has not reported a continuity of symptomatology since 
service.  Hepatitis C was not found until the 1990's, more 
than 25 years after his discharge from active duty service in 
1971.  

The only medical opinion of record pertaining to the etiology 
of the Veteran's hepatitis C is that of the April 2008 VA 
examiner who provided an opinion against the claim.  While 
the Veteran has opined that hepatitis C may be related to 
service, he has not been shown to have the requisite medical 
expertise to render such an opinion.  Black v. Brown.

In sum, the evidence is against finding a link between 
current hepatitis C and a disease or injury in service.  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim, and it is therefore, 
denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for hepatitis C is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


